JONES, JustiCe.-—I
concur fully with the court that the appellee in this case is only entitled to twelve hundred and eighty acres of land. It appears to me to be unnecessary to step behind the declaration of independence to render the reasons for this judgment. As soon as our separation from Mexico took-place, all the vacant domain belonging to that government became the property of the people of Texas, not individually, but as a nation. Vattel’s Law of Nations lays down the doctrine (which has never been doubted), where a country is conquered, the vacant lands become the property of the nation in general and excludes all rights of individuals not previously acquired. He adds further that the nation, being the sole mistress of the property in its possession, after revolution and the establishment of a new government, may dispose of it as she thinks proper. I do not quote literally. The principle then being settled *369that the nation or the government which separates from another nation or government, succeeds to all the vacant domain within its limits, the doctrine is equally clear that she can dispose of it as she pleases. Although revolutions do not divest vested rights, yet such an alteration in government as changes its past political relations operates as a repeal of all laws previously existing, so far as they may be construed to impart rights emanating from the government after revolution. The declaration of independence established a sovereignty of Texas and gave the government entire control over its vacant domain. The tenth section of the general provisions of the Constitution allots to all colonists then in the country, who had not received donations of land, their defined quantities. The claimant in the present case was not then in the Kepublic. The law of December, 1836, looked to those who should come into the country after the first day of January, 1837, and did not provide for those who emigrated between the date of the declaration of independence and the first day of January, 1837. The law of the 14th December, 1837, offered the first relief which was made for the emigrants, omitted by the statute of the 2'2d December, 1836, in the following terms: “Every person who has arrived in this Eepublic since the declaration of independence, and previous to the first day of October, 1837, who is a free white person and the head of a family, and who actually resides within the government with his family, shall be entitled to a conditional grant of 1280 acres of land, by paying the fees of office and surveying.” It is under this law that the appellee must claim.